Citation Nr: 0730149	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-28 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder 
tendonitis, claimed as secondary to service connected 
bilateral knee disabilities.

2.  Entitlement to service connection for bilateral arm 
disability, claimed as secondary to service connected 
bilateral knee disabilities.

3.  Entitlement to restoration of a compensable rating for 
recurrent dislocation, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1983 to September 1991.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from June 
2004 and September 2004 rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
regional office (RO).  The June 2004 rating decision, in 
pertinent part, reduced the rating of the veteran's service 
connected recurrent dislocation, left knee, from 10 percent 
to noncompensably disabling.  The September 2004 rating 
decision, in pertinent part, denied the veteran's claims for 
service connection for right shoulder tendonitis and a 
bilateral arm disability, claimed as secondary to service 
connected bilateral knee disabilities.  In June 2007, the 
veteran testified at a Travel Board hearing before the 
undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified before the undersigned that his service 
connected disability of recurrent dislocation, left knee, is 
currently manifested by daily problems with dislocation, 
locking up, and buckling.  The most recent VA examination of 
the left knee in April 2005 did not directly address whether 
there was any instability or subluxation of the left knee.  
Given the veteran's recent report of worsening symptoms, a 
current examination is indicated.

The veteran also contends that he has tendonitis of the right 
shoulder and bilateral arm disabilities that he believes are 
secondary to his service connected bilateral knee 
disabilities.  (The veteran is service connected for 
degenerative joint disease and recurrent dislocation of both 
knees.)  Disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice- connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Specifically, the veteran contends that his frequent use of 
crutches following knee surgeries, and his need to put strain 
on his arms in pulling himself into and out of chairs and 
vehicles in his construction work due to his knee 
disabilities, has caused or aggravated his right shoulder 
tendonitis and bilateral arm disabilities.  A VA examiner in 
August 2004 addressed the veteran's contentions and stated 
that it would be speculative to attribute the current 
disabilities of right shoulder tendonitis and bilateral 
carpal tunnel syndrome to increased use secondary to the 
veteran's knee surgeries, although they "could be related."  
In view of this evidence of possible nexus between the 
service connected disabilities and current right shoulder and 
bilateral arm pathology, the Board believes that a more 
comprehensive medical opinion with a less equivocal 
conclusion is "necessary" under 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
orthopedic examination to determine the 
symptoms and severity of his recurrent 
dislocation, left knee, and the nature and 
likely etiology of the claimed right 
shoulder and bilateral arm disabilities.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the examiner, and the report of 
the examination should include discussion of 
the veteran's documented medical history and 
assertions.  

(a) The examiner should specifically note 
whether the veteran has any dislocation, 
subluxation, or instability of the left 
knee.  If left knee instability is present, 
the examiner should provide an assessment as 
to whether such instability is slight, 
moderate, or severe. 

(b) The examiner should clearly identify all 
current disability(ies) of the right 
shoulder and bilateral arms.  With respect 
to each diagnosed right shoulder and/or 
bilateral arm disability, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there is 
a 50 percent or more probability) that such 
disability (1) was caused, or (2) is 
aggravated by the veteran's service-
connected left and right knee disabilities 
(degenerative joint disease and recurrent 
dislocation), to include his use of crutches 
therefor.  Aggravation is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

2.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claims on appeal.  If any benefits 
sought on appeal remain denied, furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



